Citation Nr: 0621989	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  03-05 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for a skin disease 
manifested by recurrent sebaceous cysts, currently rated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served in active duty from November 1967 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board), from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which increased the rating for the 
veteran's service-connected skin disease manifested by 
recurrent sebaceous cysts from zero percent to 10 percent.  
The veteran appealed for a higher rating. 

During the pendency of this appeal, by a decision dated in 
December 2002, the RO increased the rating for the veteran's 
recurrent sebaceous cysts to 30 percent, effective May 29, 
2002 or the date of receipt of the veteran's increased rating 
claim.  Because the increase in the evaluation of the 
veteran's skin disease does not represent the maximum 
scheduler rating available for the disorder under the current 
applicable rating criteria (see 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7899-7806 (2005), the veteran's claim for a 
higher rating remains in appellate status.  See also AB v. 
Brown, 6 Vet. App. 35 (1993).

Also during this appeal, an RO decision in June 2005 denied 
service connection for seborrheic dermatitis.

The veteran testified before the undersigned member of the 
Board at a Travel Board hearing in May 2006.  A transcript of 
that hearing is of record.

At the May 2006 personal hearing, the veteran testified that 
the service-connected sebaceous cysts included cysts on his 
eyelid causing impaired vision.  The post-service medical 
reports show findings consistent with changes in his vision.  
Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310 (a) (2005)) and 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).  As the matter has yet to be adjudicated by the 
RO, the claim of service connection for impaired vision 
secondary to the veteran's service-connected recurrent 
sebaceous cysts is referred to the RO for all indicated 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected skin disease 
manifested by recurrent sebaceous cysts is more disabling 
than currently evaluated.  He claims that his condition is 
progressive in nature and has become increasingly symptomatic 
and wide-spread.  The veteran further asserts that the cysts 
cause exfoliation and crusting of the skin, constant itching 
and have become painful and tender to the touch as they 
increase in size.  He further alleges that the removal of a 
service-connected cyst left a noticeable mark on his face.  
At the May 2006 personal hearing, the veteran testified that 
the symptoms associated with his service-connected skin 
disease had increased in severity since his last VA 
examination.

The post-service medical reports show that the veteran has 
recently undergone excision of several pilar cysts on his 
scalp.  He has pointed out that cysts continue to form and 
have been surgically removed throughout his body, to include 
his nose, eyelid and left hip.  A VA examination report dated 
in July 2002, reveals that the veteran had approximately 20 
depigmentated, indurated scars in his scalp hidden by the 
hair.  The examiner observed that the scars were 
approximately 2 cm by .2 cm and painful to the touch.  There 
was also scattered milia of the left lower eyelid and a non-
painful, 6 cm scar on the left hip.  The clinician diagnosed 
seborrheic dermatitis and nonspecific recurrent dermatitis.  
A November 2003 VA examination report reflects that on 
examination, the examiner felt a nodule on the veteran's 
scalp.  It was nontender and without any scaling.  The 
examiner indicated that there was a non-disfiguring scar on 
the tip of the nose, measuring approximately 1 mm by 1mm.  
The examiner opined that the seborrheic dermatitis was not 
related to the sebaceous cysts disorder.  (As noted above, 
the RO subsequently denied service connection for seborrheic 
dermatitis.)

The veteran's most recent VA medical examination for the 
purpose of evaluating his sebaceous cysts and scars was in 
November 2003.  Given the veteran's claim that the service-
connected sebaceous cysts and scars have significantly 
increased in severity since the last VA compensation 
examination, and the question raised by the record of whether 
there are symptomatic scars present that warrant separate 
compensable ratings, (see, e.g., Esteban v. Brown, 6 Vet. 
App. 259 (1994), it is the Board's judgment that there is a 
duty to provide him with a more current and thorough VA 
examination.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 
Vet. App. 377, 383-4 (1994). 

The veteran has service and nonservice-connected skin 
diseases.  The Court of Appeals for Veterans' Claims (Court) 
has held that under the duty to assist, where there are 
service-connected and nonservice-connected disabilities 
affecting the same bodily part or system, medical evidence is 
required to permit the Board and adjudicators to determine 
the degree of disability attributable to the service-
connected as opposed to the nonservice-connected disorder.  
See Waddell v. Brown, 5 Vet. App. 454 (1993).  Further, in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that regulations require that when examiners are not able to 
distinguish the symptoms and/or degree of impairment due to 
service-connected from any other nonservice-connected disease 
present, VA must consider all symptoms in the adjudication of 
the claim.  As such, unless a VA examiner, based on his or 
her review of the record, concludes that some of the 
veteran's skin symptoms are unrelated to the veteran's 
service-connected skin disease manifested by recurrent 
sebaceous cysts, the symptoms that cannot be distinguished 
from his service-connected disease must be considered in the 
evaluation of this disability.  Id. at 182.  Accordingly, the 
dermatologist must, to the extent that is possible, 
distinguish service-connected from nonservice-connected 
subjective and objective skin findings.

The Board further notes that, during the pendency of this 
appeal, the applicable rating criteria for skin disorders, 
found at 38 C.F.R. § 4.118, were amended effective August 30, 
2002.  See 67 Fed. Reg. 49490-99 (July 31, 2002).  Where a 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted VA to do 
otherwise and VA did so.  See VAOGCPREC 7-2003.  VA must 
therefore evaluate the veteran's service-connected skin 
disorder under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2005); VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The veteran's service-connected skin disorder has been 
evaluated by analogy under 38 C.F.R. § 4.118, Diagnostic Code 
7806 [eczema].  See 38 C.F.R. § 4.20 (2005) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].  

According to the rating criteria in effect prior to August 
2002, Diagnostic Code 7806 provides a noncompensable rating 
for symptoms of slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  Higher 
ratings under Diagnostic Code 7806 require findings showing 
symptoms of exfoliation, exudation or itching, if involving 
an exposed surface or extensive area (10 percent); constant 
exudation or itching, extensive lesions, or marked 
disfigurement (30 percent); or, ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or if exceptionally repugnant (50 percent).  
See 38 C.F.R. § 4.118 (2002).

Under the current rating criteria for skin disorders, 
Diagnostic Code 7806 provides a noncompensable evaluation 
when less than 5 percent of the entire body or less than 5 
percent of exposed area is affected, and no more than topical 
therapy is required during the past 12 month period.  A 10 
percent rating is provided when at least 5 percent, but less 
than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed area is affected; or, 
when intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; when systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Finally, a 60 
percent rating is provided when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs have 
been required during the past 12-month period.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2005).

Under the rating criteria for disfiguring scars of the head, 
face, or neck in effect prior to August 30, 2002, disfiguring 
scars of the head, face or neck, with complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement, were evaluated 
50 percent disabling.  A 30 percent rating was assigned if 
the scars were severe, especially if they produced a marked 
and unsightly deformity of eyelids, lips, or auricles.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2001).  The Note to 
Diagnostic Code 7800 states that when, in addition to tissue 
loss and cicatrization, there was marked discoloration, color 
contrast, or the like, the 50 percent rating under Code 7800 
could be increased to 80 percent, and the 30 percent to 50 
percent.  Id. 

Under the current Schedule, Diagnostic Code 7819 provides 
that benign skin neoplasms should be rated as disfigurement 
of the head, face, or neck under Diagnostic Code 7800; scars 
under the provisions of Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805; or impairment of function.  See 38 C.F.R. § 
4.118 (2005).

The 8 characteristics of disfigurement under Diagnostic Code 
7800 are a scar 5 or more inches (13 or more centimeters 
(cm.)) in length; a scar at least one-quarter inch (0.6 cm.) 
wide at widest part; surface contour of a scar that is 
elevated or depressed on palpation; a scar that is adherent 
to underlying tissue; the skin is hypo-or hyper-pigmented in 
an area exceeding six square inches (39 square (sq.) cm.); 
the skin texture is abnormal, to include irregular, atrophic, 
shiny, scaly, in an area exceeding six square inches (39 sq. 
cm.); the underlying soft tissue is missing in an area 
exceeding six square inches (39 sq. cm.); and the skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 
7800, Note 1 (2005).

Tissue loss of the auricle should be rated under 38 C.F.R. § 
4.87, Diagnostic Code 6207 (2005) and anatomical loss of the 
eye under 38 C.F.R. § 4.84a, Diagnostic Codes 6061 or 6063 
(2005), as appropriate.  Id. at Note (2).  Consideration of 
unretouched color photographs should be considered when 
evaluating under these criteria.  Id. at Note (3).

Diagnostic Code 7800 contemplates disfigurement of the head, 
face, or neck and provides for an 80 percent evaluation when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, i.e., the nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement.  A 50 percent 
evaluation is assigned with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features, such as the nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips, or; 
with four or five characteristics of disfigurement.  A 30 
percent evaluation is assigned when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, the nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with two or three characteristics of disfigurement.

The RO did consider the former and current version of 
Diagnostic Code 7806 and the old and current criteria for 
rating scars in adjudicating the veteran's claim.   

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
While a claim for service connection is not at issue here, 
the veteran should be provided notice of the type of 
information or evidence necessary to establish an increased 
rating and an effective date such a rating.  

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following action:

1.  The AMC/RO must also assure 
compliance with the requirements of the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 and 
its implementing regulations.  The 
AMC/RO should provide the veteran 
written notification specific to his 
claim for a rating in excess of 30 
percent for a skin disease manifested 
by recurrent sebaceous cysts and any 
secondary scarring that may be present. 

In addition, the AMC/RO should send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a higher rating and an 
effective date for such a rating for his 
sebaceous cysts disorder and a separate 
rating for surgical scars, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The AMC/RO should ask the veteran to 
list the names and addresses of all 
medical care providers who have evaluated 
or treated him for his service-connected 
skin disease manifested by recurrent 
sebaceous cysts and any secondary 
scarring that may be present.  After 
securing the necessary releases, all such 
records that are not already in the 
claims folder should be obtained.

3.  After the above development has 
been completed and all records received 
have been associated with the claims 
file, the AMC/RO should schedule the 
veteran for a dermatology examination 
for the purpose of determining the 
current status of his service-connected 
skin disease manifested by recurrent 
sebaceous cysts and any secondary 
scarring that may be present.  

The examiner is requested to note 
whether the veteran's recurrent 
sebaceous cysts and any secondary 
scarring that may be present is 
productive of ulceration or extensive 
exfoliation or crusting; systemic or 
nervous manifestations; or if any 
lesions or scarring is exceptionally 
repugnant.  To the extent that is 
possible, the examiner should 
distinguish symptoms and objective 
clinical findings attributable to the 
veteran's service-connected skin 
disease manifested by recurrent 
sebaceous cysts and any secondary 
scarring from symptoms and objective 
clinical findings due to any 
nonservice-connected skin disease that 
may be present, to include seborrheic  
dermatitis.

The examiner is further requested to 
note the location of all sebaceous 
cysts and any secondary scarring that 
may be present; report whether any such 
cysts or scars are symptomatic (e.g., 
tender on palpation), and describe each 
cyst and scar, to include the size; 
note whether the surface contour of a 
scar is elevated or depressed on 
palpation; whether any lesion is 
adherent to underlying tissue; whether 
any lesion or group of lesions are 
hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. 
cm.); whether the texture of any 
nodules, cysts or scars, are abnormal 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square 
inches (39 sq. cm.);whether any 
nodules, cysts or scars result in 
underlying soft tissue missing in an 
area exceeding six square inches (39 
sq. cm.); and whether any nodules, 
cysts or scars are indurated and 
inflexible in an area exceeding six 
square inches (39 sq. cm.).  Again, to 
the extent that is possible, the 
examiner should distinguish symptoms 
and objective clinical findings 
attributable to the veteran's service-
connected skin disease manifested by 
recurrent sebaceous cysts and any 
secondary scarring from symptoms and 
objective clinical findings due to any 
nonservice-connected skin disease that 
may be present, to include seborrheic 
dermatitis.

The examiner should also note whether any 
scars secondary to sebaceous cysts or 
surgical removal of same are manifested 
by disfigurement and if so to what 
degree, and whether the scars in question 
result in marked and unsightly deformity 
of eyelids, lips, or auricles, 
discoloration, color contrast, or the 
like.  

The skin examination should include 
unretouched color photographs of all 
sebaceous cysts or scars secondary to 
removal of same.

4.  Thereafter, the AMC/RO should ensure 
that no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC/RO should undertake it 
before further adjudication of the claim.

5.  Then, the AMC/RO should readjudicate 
the veteran's claim for a rating in 
excess of 30 percent for his skin disease 
manifested by recurrent sebaceous cysts 
and any secondary scarring that may be 
present, to include whether any separate 
compensable ratings are warranted for 
symptomatic scars.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided with a Supplemental 
Statement of the Case (SSOC) with 
consideration of any evidence obtained 
since the issuance of the last SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

